            Case 2:15-cv-01100-DSC Document 60 Filed 11/08/18 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MUNICIPALITY OF MONROEVILLE,                       )
TOWNSHIP OF EAST BRANDYWINE,                       )
and TOWNSHIP OF WEST BRADFORD, on                  )
behalf of themselves and all others similarly      )
situated,                                          )
                                                   )
                Plaintiffs,                        )
                                                   )
       v.                                          )       2:15cv1100
                                                   )       Electronic Filing
VERIZON PENNSYLVANIA LLC and                       )
VERIZON COMMUNICATIONS INC.,                       )
                                                   )
                Defendants.                        )


                                     ORDER OF COURT

       AND NOW, this 8th day of November, 2018, in accordance with the discussions with

counsel at the status conference held on 11/7/18, IT IS ORDERED that a Status Conference with

counsel is set for Thursday, December 20, 2018, at 3:45 p.m. in Courtroom No. 7A, Seventh

Floor, Joseph F. Weis, Jr., Federal Courthouse, 700 Grant Street, Pittsburgh, PA 15219. Out-of-

town counsel may participate by telephone.



                                                   s/David Stewart Cercone
                                                   David Stewart Cercone
                                                   Senior United States District Judge


cc:    Edwin J. Kilpela, Esquire
       Gary F. Lynch, Esquire
       Jamisen A. Etzel, Esquire
       Natausha M. Horton, Esquire
       Michael F. Eichert, Esquire
       Bruce C. Fox, Esquire
       Andrew J. Horowitz, Esquire

       (Via CM/ECF Electronic Mail)
